Case 8:20-bk-10143-TA              Doc 450 Filed 05/06/21 Entered 05/06/21 15:56:24                           Desc
                                    Main Document    Page 1 of 28



  1 William N. Lobel (CA Bar No. 93202)
    THEODORA ORINGHER PC
  2 535 Anton Boulevard, Ninth Floor
    Costa Mesa, CA 92622-7109
  3 Telephone:   (714) 549-6200
    Facsimile:   (714) 549-6201
  4 E-mail:      wlobel@tocounsel.com

  5 Counsel for Debtor and Debtor in Possession,
    Bridgemark Corporation
  6
                            UNITED STATES BANKRUPTCY COURT
  7                          CENTRAL DISTRICT OF CALIFORNIA
                                      SANTA ANA DIVISION
  8

  9 In re                                        Case No. 8:20-bk-10143-TA

 10 BRIDGEMARK CORPORATION,                                         Chapter 11

         Debtor and Debtor-in Possession. 1                         NOTICE OF ENTRY OF APPROVAL
 11                                                                 ORDER AND CLOSING OF
                                                                    TRANSACTIONS CONTEMPLATED
 12                                                                 THEREBY
 13

 14 TO THE HONORABLE THEODOR C. ALBERT, UNITED STATES BANKRUPTCY

 15 JUDGE, THE OFFICE OF THE UNITED STATES TRUSTEE, ALL CREDITORS,

 16 ROYALTY HOLDERS, AND COUNTERPARTIES TO ASSIGNED CONTRACTS, AND

 17 OTHER PARTIES IN INTEREST:

 18             PLEASE TAKE NOTICE that, on March 10, 2021, Bridgemark Corporation
 19 (“Bridgemark”) filed its Motion Pursuant to 11 U.S.C. §§ 105(a), 363(b), and 365 and Fed. R.

 20 Bankr. P. 9019 for Entry of Order (I) Approving Settlement Agreement Between the Debtor,

 21 Robert J. Hall, and Placentia Development Company and Related Agreements, (II) Approving

 22 Sale of Substantially All Assets of the Debtor Free and Clear of Liens, (III) Approving Assumption

 23 and/or Assignment of Certain Executory Contracts and Unexpired Leases, (IV) Modifying Order

 24 Authorizing Employment of Numeric Solutions LLC, and (V) Granting Related Relief [Docket No.

 25 392] (the “Approval Motion”). The Approval Motion was heard on regular notice on March 31,

 26

 27
      1
 28       The Debtor’s last four digits of its taxpayer identification number are (1669). The headquarters and service address
          for the above-captioned Debtor is 17671 Irvine Blvd., Suite 217, Tustin, CA 92780.
Case 8:20-bk-10143-TA             Doc 450 Filed 05/06/21 Entered 05/06/21 15:56:24                         Desc
                                   Main Document    Page 2 of 28



  1 2021, and was unopposed. 2 The hearing on the Approval Motion was continued to April 7, 2021,

  2 and at that hearing, the Court granted the Approval Motion.

  3             PLEASE TAKE FURTHER NOTICE that, on April 28, 2021, the Court entered its order

  4 [Docket No. 442] (the “Approval Order”) granting the Approval Motion. A copy of the Approval

  5 Order is attached hereto as Exhibit A. In addition, the parties entered into two letters clarifying

  6 certain matters in advance of closing, the first of which was dated April 22, 2021 and is attached

  7 hereto as Exhibit B, and the second of which was dated April 28, 2021 and is attached hereto as

  8 Exhibit C.

  9             PLEASE TAKE FURTHER NOTICE that, on April 30, 2021 (the “Closing Date”), all
 10 conditions to closing were satisfied or waived and the closing of the transactions occurred. On the

 11 Closing Date, all of the Assigned Contracts (as defined in the Approval Motion), including,

 12 without limitation, all of Bridgemark’s oil leases, were assigned and/or assumed and assigned to

 13 Buyer. No objections to the assumption and/or assignment of the Assigned Contracts or to the

 14 cure costs associated therewith were filed. Accordingly, the cure costs set forth in Exhibit A to the

 15 Approval Motion are “finally determined as of the entry of [the Approval Order] and any

 16 [contract] counterparty [is] barred from challenging, objecting to or denying the validity of the

 17 cure cost.” Approval Motion ¶ 42. For the avoidance of doubt, the cure cost associated with each

 18 of the Assigned Contracts is $0.00. See Approval Motion, Ex. A.

 19

 20 May 6, 2021                                   THEODORA ORINGHER PC

 21                                                        By: /s/ William N. Lobel
                                                               William N. Lobel (State Bar No. 93202)
 22
                                                                    Counsel for Debtor and Debtor in Possession,
 23
                                                                    Bridgemark Corporation
 24

 25

 26
      2
          One royalty holder – John T. Kraemer (“Kraemer”) – requested a continuance of the hearing on the Motion, but did
 27       not submit any opposition to the Motion. See Creditor’s Request for Continuance of Hearing [Etc.] [Docket No.
          408] (the “Request to Continue”). The Court’s tentative ruling denying the Request to Continue was read into the
 28       record at the March 31 hearing. In advance of the April 7, 2021 hearing, Kraemer withdrew the Request to
          Continue.

                                                                2
Case 8:20-bk-10143-TA   Doc 450 Filed 05/06/21 Entered 05/06/21 15:56:24   Desc
                         Main Document    Page 3 of 28




                 EXHIBIT A
Case 8:20-bk-10143-TA               Doc 450 Filed 05/06/21 Entered 05/06/21 15:56:24                                   Desc
                                     Main Document    Page 4 of 28



  Case 8:20-bk-10143-TA           Doc 442 Filed 04/28/21 Entered 04/28/21 17:46:06                             Desc
                                   Main Document Page 1 of 19



    1 Robert J. Pfister (CA Bar No. 241370)
      KTBS LAW LLP
    2 1801 Century Park East, 26th Floor
      Los Angeles, CA 90067                                                        FILED & ENTERED
    3 Telephone:      (310) 407-4000
      Facsimile:      (310) 407-9090
    4 E-mail:         rpfister@ktbslaw.com                                                APR 28 2021

    5 Counsel for Placentia Development Company, LLC                                 CLERK U.S. BANKRUPTCY COURT
                                                                                     Central District of California
                                                                                     BY deramus DEPUTY CLERK
    6
    7                                UNITED STATES BANKRUPTCY COURT

    8                                 CENTRAL DISTRICT OF CALIFORNIA

    9                                             SANTA ANA DIVISION

   10 In re                                                         Case No. 8:20-bk-10143-TA
   11 BRIDGEMARK CORPORATION,1                                      Chapter 11

   12                                      Debtor.                  ORDER (I) APPROVING SETTLEMENT
                                                                    AGREEMENT BETWEEN THE DEBTOR,
   13                                                               ROBERT J. HALL, AND PLACENTIA
                                                                    DEVELOPMENT COMPANY AND
   14                                                               RELATED AGREEMENTS,
                                                                    (II) APPROVING SALE OF
   15                                                               SUBSTANTIALLY ALL ASSETS OF THE
                                                                    DEBTOR FREE AND CLEAR OF LIENS,
   16                                                               (III) APPROVING ASSUMPTION
                                                                    AND/OR ASSIGNMENT OF CERTAIN
   17                                                               EXECUTORY CONTRACTS AND
                                                                    UNEXPIRED LEASES, (IV) MODIFYING
   18                                                               ORDER AUTHORIZING EMPLOYMENT
                                                                    OF NUMERIC SOLUTIONS LLC, AND
   19                                                               (V) GRANTING RELATED RELIEF

   20

   21          This matter having come before the Court on the Motion Pursuant to 11 U.S.C.
   22 §§ 105(a), 363(b), and 365 and Fed. R. Bankr. P. 9019 for Entry of Order (I) Approving

   23 Settlement Agreement Between the Debtor, Robert J. Hall, and Placentia Development
   24 Company and Related Agreements, (II) Approving Sale of Substantially All Assets of the

   25 Debtor Free and Clear of Liens, (III) Approving Assumption and/or Assignment of Certain
   26 Executory Contracts and Unexpired Leases, (IV) Modifying Order Authorizing
   27
        1
   28       The Debtor’s last four digits of its taxpayer identification number are (1669), and its headquarters and
            service are 17671 Irvine Boulevard, Suite 217, Tustin, California 92780.
Case 8:20-bk-10143-TA               Doc 450 Filed 05/06/21 Entered 05/06/21 15:56:24                                      Desc
                                     Main Document    Page 5 of 28



  Case 8:20-bk-10143-TA           Doc 442 Filed 04/28/21 Entered 04/28/21 17:46:06                              Desc
                                   Main Document Page 2 of 19



    1 Employment of Numeric Solutions LLC, and (V) Granting Related Relief (the “Motion”);

    2 and the Court having read and considered the Motion, and being fully advised of the

    3 premises, for good cause shown,
    4          IT IS HEREBY ORDERED that the Court makes the following findings of fact and

    5 conclusions of law:2
    6          1.       On January 14, 2020 (the “Petition Date”), Bridgemark Corporation
    7 (“Bridgemark”) filed a voluntary petition for relief under chapter 11 of the Bankruptcy

    8 Code, commencing the above-captioned case (the “Bankruptcy Case”). Bridgemark has

    9 continued to operate its business and manage its affairs as debtor-in-possession pursuant to

   10 Sections 1107(a) and 1108 of the Bankruptcy Code.
   11          2.       Bridgemark’s primary assets are certain oil and gas leases and related

   12 agreements and rights pursuant to which Bridgemark operates wells in Placentia,
   13 California and Anaheim, California. Bridgemark also has certain non-operating interests
   14 in wells in Mobile, Alabama; Fullerton, California; and Nueces County, Texas, as well as
   15 certain other assets, including through Bridgemark’s two non-debtor subsidiaries, Gregson

   16 Energy Group, LLC (“Gregson”) and Bridgemark Texas, LLC (“Bridgemark Texas,” and
   17 together with Gregson, the “Non-Debtor Subsidiaries”).

   18          3.       Of the wells that Bridgemark operates in Placentia, California, a portion are
   19 situated on land (the “PDC Parcel”) owned by Placentia Development Company, LLC

   20 (“PDC”), on which PDC intends to build residential homes. Bridgemark also owns and

   21 operates an oil tank farm on a portion of real property within the PDC Parcel (the
   22 “Remainder Tract,” as more specifically defined in the Transaction Agreement).

   23          4.       On December 31, 2019, a judgment (as subsequently amended, the “PDC
   24 Judgment”) was entered in favor of PDC and against Bridgemark. The PDC Judgment was

   25
        2
            The findings and conclusions set forth herein constitute this Court’s findings of fact and conclusions of
   26       law pursuant to Federal Rule of Civil Procedure 52, made applicable to these proceedings pursuant to
            Rules 7052 and 9014 of the Federal Rules of Bankruptcy Procedure (“Bankruptcy Rules”). To the
   27       extent that any of the following findings of fact constitute conclusions of law, they are adopted as such.
            To the extent that any of the following conclusions of law constitute findings of fact, they are adopted as
   28       such.



                                                                  2
Case 8:20-bk-10143-TA          Doc 450 Filed 05/06/21 Entered 05/06/21 15:56:24                      Desc
                                Main Document    Page 6 of 28



  Case 8:20-bk-10143-TA       Doc 442 Filed 04/28/21 Entered 04/28/21 17:46:06                Desc
                               Main Document Page 3 of 19



    1 originally in the principal amount of approximately $42 million, and was subsequently

    2 amended in post-judgment proceedings such that it is now in the principal amount of

    3 approximately $38 million. An appeal of the PDC Judgment (the “Appeal”) is pending but
    4 stayed.

    5           5.    Broadly speaking, and without rehashing the details of the multi-year
    6 proceedings that culminated in the PDC Judgment or the parties’ claims and contentions
    7 related thereto, the PDC Judgment arose out of Bridgemark’s failure to plug and abandon

    8 oil wells on the PDC Parcel, as the state court determined that Bridgemark was legally

    9 obligated to do, such that PDC could develop the residential homes on the PDC Parcel.

   10           6.    Pursuant to that certain Stipulation Between Bridgemark Corporation and
   11 Placentia Development Company, LLC Regarding (I) Use of Cash Collateral Pursuant to

   12 11 U.S.C. § 363; and (II) Grant of Adequate Protection Pursuant to 11 U.S.C. § 361, 362,
   13 and 363 [Docket No. 140] and the order approving same [Docket No. 155], funds subject
   14 to PDC’s liens have been deposited in a restricted debtor-in-possession account at East
   15 West Bank (the “Customer DIP Account”). There is no dispute that PDC holds valid,

   16 perfected, first-position liens on the funds in the Customer DIP Account, although
   17 Bridgemark’s Adversary Proceeding alleges that the liens are avoidable (an allegation PDC

   18 denies).
   19           7.    On April 14, 2020, the Court entered the Order Approving Application of

   20 Debtor and Debtor in Possession to Employ Numeric Solutions LLC as Expert Valuation

   21 Consultant and John Harris as Expert Witness Effective as of February 24, 2020 [Docket
   22 No. 162] (the “Numeric Solutions Employment Order”), pursuant to which the Court

   23 authorized Bridgemark to employ and retain John Harris and Numeric Solutions LLC
   24 (“Numeric Solutions”) as estate professionals.

   25           8.    On April 15, 2020, PDC, Bridgemark, and Robert J. Hall (“Hall”) executed
   26 that certain Term Sheet (the “Term Sheet”), as clarified by the correspondence dated
   27 August 10, 2020, pursuant to which they agreed to compromise and resolve all disputes

   28 between them on the terms set out therein, with the proviso that definitive documentation


                                                       3
Case 8:20-bk-10143-TA          Doc 450 Filed 05/06/21 Entered 05/06/21 15:56:24                     Desc
                                Main Document    Page 7 of 28



  Case 8:20-bk-10143-TA       Doc 442 Filed 04/28/21 Entered 04/28/21 17:46:06               Desc
                               Main Document Page 4 of 19



    1 (the “Definitive Documentation”) would thereafter be executed. The Term Sheet

    2 contemplated that the Definitive Documentation would ultimately bind Hall and also

    3 certain related persons and entities (the “Hall-Related Parties”). Hall deposited $4.375
    4 million of his personal funds (the “Hall Cash Contribution”) into an escrow account

    5 pursuant to the Term Sheet. This Court approved Bridgemark’s entry into the Term Sheet
    6 by order dated June 26, 2020.
    7          9.     On May 13, 2020, the Court entered the Order Authorizing Debtor to

    8 Assume Certain Executory Contracts and Unexpired Leases Pursuant to Bankruptcy Code

    9 Section 365(a) [Docket No. 203] (the “Prior Assumption Order”), pursuant to which the

   10 Court authorized Bridgemark to assume, inter alia, the oil and gas leases listed on Exhibit
   11 1 thereto.

   12          10.    Bridgemark, PDC, and Hall (both individually and as agent for the Hall-
   13 Related Parties) have negotiated that certain Settlement Agreement (the “Settlement
   14 Agreement”), which – together with that certain Asset Purchase Agreement by and among
   15 Bridgemark Corporation, Gregson Energy Group, LLC, and Bridgemark Texas LLC,

   16 collectively, as Seller, and California Natural Resources Group Orange County, LLC,
   17 Realm California, LLC, and Alatex E&P LLC, collectively, as Buyer (the “Asset Purchase

   18 Agreement”), that certain Transaction Agreement (the “Transaction Agreement”), and that
   19 certain Surface Use and Cooperation Agreement (the “Surface Use Agreement,” and

   20 together with the Settlement Agreement, the Asset Purchase Agreement, and the

   21 Transaction Agreements, the “Agreements”) – collectively constitute the Definitive
   22 Documentation contemplated by the Term Sheet. The Hall-Related Parties are specifically

   23 identified in Exhibit A to the Settlement Agreement.
   24          11.    California Natural Resources Group, LLC (“CalNRG OC”), a third-party

   25 buyer, is a party to the Asset Purchase Agreement, the Transaction Agreement, and the
   26 Surface Use Agreement. Realm California LLC (“Realm”), an affiliate of CalNRG OC, is
   27 a party to the Asset Purchase Agreement and the Surface Use Agreement. Alatex E&P

   28 LLC (“Alatex”), an affiliate of CalNRG OC and Realm, is a party to the Asset Purchase


                                                        4
Case 8:20-bk-10143-TA              Doc 450 Filed 05/06/21 Entered 05/06/21 15:56:24                                 Desc
                                    Main Document    Page 8 of 28



  Case 8:20-bk-10143-TA           Doc 442 Filed 04/28/21 Entered 04/28/21 17:46:06                           Desc
                                   Main Document Page 5 of 19



    1 Agreement. Except where necessary for the sake of clarity, CalNRG OC, Realm, and

    2 Alatex are referred to herein collectively as “Buyer.”

    3          12.      By the Motion, Bridgemark seeks this Court’s approval of the Agreements
    4 as well as authorization and direction to proceed with the consummation of the transactions

    5 contemplated by the Agreements.
    6          13.      In broad strokes – and subject entirely to the specific terms of the actual
    7 Agreements – the transactions contemplated by the Agreements will result in essentially all

    8 of Bridgemark’s non-cash assets that are not located on the PDC Parcel being transferred

    9 to Buyer, which will also assume certain liabilities of Bridgemark (such purchase, sale,

   10 assignment, and assumption collectively, the “Sale Transaction”); PDC, in turn, will
   11 transfer the Remainder Tract to Realm, which is CalNRG OC’s affiliate; the settlement

   12 between PDC, Bridgemark, and Hall (the “Settlement”) will go into effect – all on a date
   13 (the “Closing Date”) to occur shortly following the entry of this Order. The specific
   14 allocation of the Purchased Assets among CalNRG, Realm, and Alatex is set forth in
   15 Exhibit A-10 to the Asset Purchase Agreement.

   16          14.      The Asset Purchase Agreement provides for Bridgemark to assign certain
   17 contracts and agreements (collectively, the “Assigned Contracts”) to Buyer. A complete

   18 list of the Assigned Contracts and the cure costs associated therewith is set forth in Exhibit
   19 A to the Motion.3 Certain of the Assigned Contracts (the “Prior Assumed Contracts”) were

   20 previously assumed by Bridgemark pursuant to the Prior Assumption Order, as set forth in

   21 Exhibit A to the Motion. The remainder of the Assigned Contracts (the “Remaining
   22 Contracts”) were not previously assumed. Through the Motion, Bridgemark seeks to

   23 assign the Prior Assumed Contracts and assume and assign the Remaining Contracts to
   24 Buyer.

   25
   26
        3
            Inclusion of any document or agreement on the list of Assigned Contracts shall not constitute or be
   27       deemed to be a determination or admission by Bridgemark, Buyer, PDC, or any other party that such
            document or agreement is, in fact, an executory contract or unexpired lease within the meaning of the
   28       Bankruptcy Code, all rights with respect thereto being expressly reserved.



                                                                5
Case 8:20-bk-10143-TA           Doc 450 Filed 05/06/21 Entered 05/06/21 15:56:24                        Desc
                                 Main Document    Page 9 of 28



  Case 8:20-bk-10143-TA        Doc 442 Filed 04/28/21 Entered 04/28/21 17:46:06                  Desc
                                Main Document Page 6 of 19



    1          15.    Following the Closing Date, Bridgemark will be left with only minimal

    2 non-cash assets – primarily the wells on the PDC Parcel. Bridgemark will immediately

    3 stop pumping from those wells. John Harris of Numeric Solutions will be appointed Chief
    4 Wind-Down Officer. Bridgemark, under the direction and control of the Chief Wind-

    5 Down Officer, will pursue confirmation of a non-impaired chapter 11 plan of liquidation
    6 that is consistent with the Plan Term Sheet attached to the Settlement Agreement. The
    7 primary purpose of the plan will be the creation of a liquidation trust tasked with plugging

    8 and abandoning the remaining wells on the PDC Parcel so that PDC can develop

    9 residential homes on the PDC Parcel.

   10          16.    Following the Closing Date, neither Hall nor any of the Hall-Related Parties
   11 shall serve as an officer or director of Bridgemark, nor shall they have any involvement in

   12 or right to participate in or manage the business or affairs of Bridgemark’s limited
   13 remaining operations. In addition, although certain Hall-Related Parties will continue to
   14 the be equityholders of Bridgemark until a chapter 11 plan of liquidation that cancels their
   15 equity interests takes effect (as provided for in the Plan Term Sheet), they are waiving their

   16 rights to receive any distributions on account of such equity (subject to Paragraph 5(c) of
   17 the Settlement Agreement) or to vote, manage, or otherwise exercise direct or indirect

   18 control with respect to Bridgemark on account of such equity, and thus will have no legal
   19 or practical control over Bridgemark such that it would not be lawful or appropriate for

   20 Hall or any Hall-Related Parties to have or incur any legal liability on account of such

   21 post-Closing-Date equity ownership.
   22          17.    The Court has subject matter jurisdiction over the Bankruptcy Case and

   23 authority to hear and determine the Motion. The Motion was timely served on the parties
   24 listed on the Proof of Service filed with respect to the Motion – which include all

   25 potentially affected landowners, royalty holders, regulators, contract counterparties,
   26 lienholders, and other parties in interest – and appropriate notice and opportunity to be
   27 heard regarding the relief requested has been provided.

   28


                                                         6
Case 8:20-bk-10143-TA            Doc 450 Filed 05/06/21 Entered 05/06/21 15:56:24                      Desc
                                  Main Document    Page 10 of 28



  Case 8:20-bk-10143-TA        Doc 442 Filed 04/28/21 Entered 04/28/21 17:46:06                 Desc
                                Main Document Page 7 of 19



    1          18.     The Agreements for which approval is sought and the Sale Transaction and

    2 Settlement contemplated thereby are all fair, reasonable, and in the best interests of

    3 Bridgemark and its estate, creditors, and all parties in interest. Subject to Paragraph 57
    4 below, no creditor, royalty holder, or other party in interest shall have any claim for

    5 damages arising from the Sale Transaction or the transactions contemplated in the Plan
    6 Term Sheet, including, without limitation, the plugging and abandonment contemplated
    7 thereby.

    8          19.     Bridgemark has demonstrated sound business reasons for the Agreements

    9 for which approval is sought and the Sale Transaction and Settlement contemplated

   10 thereby, all of which are the product of extensive arms’-length, good-faith negotiations and
   11 are not tainted by fraud or collusion. All terms of the Sale Transaction and Settlement, as

   12 well as the genesis and background of the arrangements, have been appropriately disclosed
   13 to the Court and all parties in interest.
   14          20.     CalNRG OC, Realm, Alatex, and PDC are acquiring the assets they are
   15 acquiring in good faith and qualify as good-faith purchasers within the meaning of Section

   16 363(m) of the Bankruptcy Code. CalNRG OC, Realm, and Alatex are not related to
   17 Bridgemark or PDC, and all material terms of the arrangements have been disclosed.

   18 Accordingly, the Agreements may not be avoided and no party shall be entitled to damages
   19 or other recovery pursuant to section 363(n) of the Bankruptcy Code.

   20          21.     The Agreements and the Sale Transaction and Settlement contemplated

   21 thereby constitute the highest and best offer for the assets being acquired, and will provide
   22 a greater recovery for the estate than would be provided by any other available alternative.

   23 Bridgemark’s determination that the Agreements and the Sale Transaction and Settlement
   24 contemplated thereby constitute the highest and best offer for the assets being acquired

   25 constitutes a valid and sound exercise of Bridgemark’s business judgment. The
   26 consideration to be provided is fair and adequate, and constitutes reasonably equivalent
   27 value and fair consideration under the Bankruptcy Code and under other applicable law.

   28


                                                         7
Case 8:20-bk-10143-TA            Doc 450 Filed 05/06/21 Entered 05/06/21 15:56:24                      Desc
                                  Main Document    Page 11 of 28



  Case 8:20-bk-10143-TA        Doc 442 Filed 04/28/21 Entered 04/28/21 17:46:06                 Desc
                                Main Document Page 8 of 19



    1          22.     No party to the Agreements has entered into the Agreements, or proposes

    2 consummating the Sale Transaction and Settlement contemplated thereby, for the purpose

    3 of hindering, delaying, or defrauding any present or future creditor. Nor is any party to the
    4 Agreements a continuation or successor to Bridgemark or its estate. None of the

    5 transactions contemplated by the Agreements amount to a consolidation, merger, or de
    6 facto merger of any entity.
    7          23.     PDC, as Bridgemark’s secured creditor, has consented to the sale of the

    8 assets being sold to Buyer on the terms set forth in the Agreements. In addition, the

    9 automobile lenders, as Bridgemark’s other secured creditors, will be paid in full in cash on

   10 the Closing Date. Accordingly, the conditions for a sale free and clear of all encumbrances
   11 pursuant to Section 363(f) of the Bankruptcy Code have been satisfied.

   12          24.     Bridgemark has satisfied all conditions and requirements for assumption,
   13 assignment, and sale of the assigned contracts and leases pursuant to Section 365 of the
   14 Bankruptcy Code. The assignment of the Prior Assumed Contracts and the assumption
   15 and assignment of the Remaining Contracts is a sound exercise of Bridgemark’s business

   16 judgment.
   17          25.     The transactions contemplated by the Agreements are legal, valid, and

   18 properly authorized under all applicable provisions of the Bankruptcy Code, including,
   19 without limitation, Sections 105(a), 363(b), 363(f), 363(m), 365(a) and 365(f) and all

   20 applicable requirements of such Sections have been complied with in respect of the

   21 transaction.
   22          26.     The appointment of John Harris of Numeric Solutions as Chief Wind-Down

   23 Officer – and the modification of the Numeric Solutions Employment Order consistent
   24 therewith – is reasonable, appropriate, and in the best interest of the estate and creditors.

   25          27.     The relinquishment by Hall and all Hall-Related Parties from all officer and
   26 director positions and their exclusion from any involvement in or right to participate in or
   27 manage the business or affairs of Bridgemark’s limited remaining operations following the

   28 Closing Date is reasonable, appropriate, and in the best interest of the estate and creditors.


                                                          8
Case 8:20-bk-10143-TA           Doc 450 Filed 05/06/21 Entered 05/06/21 15:56:24                       Desc
                                 Main Document    Page 12 of 28



  Case 8:20-bk-10143-TA        Doc 442 Filed 04/28/21 Entered 04/28/21 17:46:06                Desc
                                Main Document Page 9 of 19



    1 The amendments to Bridgemark’s bylaws and the other governance changes provided for

    2 in the Settlement Agreement are reasonable, appropriate, and in the best interest of the

    3 estate and creditors.
    4          28.     Given the relinquishment by Hall and the Hall-Related Parties of all direct

    5 or indirect control of Bridgemark pursuant to the Settlement Agreement approved hereby,
    6 the Court has jurisdiction and authority to conclude and order that neither Hall nor any
    7 Hall-Related Party shall have or incur any legal liability solely on account of post-Closing-

    8 Date equity ownership of Bridgemark. Cf. Blixseth v. Credit Suisse (In re Yellowstone

    9 Mountain Club, LLC), 961 F.3d 1074, 1081–1085 (9th Cir. 2020).

   10          29.     This Order is a final and appealable order. Notwithstanding Bankruptcy
   11 Rules 6004(h) and 6006(d), and to any extent necessary under Bankruptcy Rule 9014 and

   12 Rule 54(b) of the Federal Rules of Civil Procedure, as made applicable by Bankruptcy
   13 Rule 7054, this Court expressly finds that there is no reason to delay implementation of
   14 this Order.
   15                                         *      *       *

   16          Based on the foregoing findings of fact and conclusions of law, IT IS HEREBY
   17 ORDERED, ADJUDGED, and DECREED that:

   18          30.     The Motion is GRANTED in its entirety.
   19          31.     The Settlement Agreement, the Asset Purchase Agreement, the Transaction

   20 Agreement, and the Surface Use Agreement – including each and every term and condition

   21 in each – are approved in their entirety. The failure to identify any particular provision of
   22 the Settlement Agreement or any of the other the Agreements in this Order shall not

   23 diminish or impair the effectiveness of such provision, it being the intent of this Court that
   24 the Agreements be authorized and approved in their entirety.

   25          32.     Bridgemark is authorized and directed to perform all obligations under the
   26 Agreements to which it is a party and to take any and all actions reasonably necessary and
   27 appropriate to consummate the Agreements and to perform any and all obligations

   28 contemplated therein.


                                                         9
Case 8:20-bk-10143-TA           Doc 450 Filed 05/06/21 Entered 05/06/21 15:56:24                        Desc
                                 Main Document    Page 13 of 28



  Case 8:20-bk-10143-TA        Doc 442 Filed 04/28/21 Entered 04/28/21 17:46:06                  Desc
                                Main Document Page 10 of 19



    1          33.     Upon the closing of the Sale Transaction, Buyer shall take title to and

    2 possession of the Purchased Assets (as defined in the Asset Purchase Agreement).

    3 Pursuant to Section 363(f), the transfer of title to the Purchased Assets shall be free and
    4 clear of any and all liens, interests, and encumbrances except for any obligations expressly

    5 assumed by Buyer.
    6          34.     Neither Buyer nor PDC is a successor and neither shall be deemed a
    7 successor to Bridgemark or its estate as a result of the consummation of the Sale

    8 Transaction or for any other reason. Buyer and PDC have given substantial consideration

    9 under the Agreements for the ultimate benefit of Bridgemark, its estate, and the holders of

   10 any encumbrances. The consideration given by Buyer and PDC is valid and valuable
   11 consideration for the releases of any potential claims of successor or transferee liability

   12 against Buyer and PDC, which releases shall be deemed to have been given in favor of
   13 Buyer and PDC by all holders of encumbrances against Bridgemark or any of the
   14 Purchased Assets. Therefore, following the closing date of the Sale Transaction, all
   15 persons and entities are forever prohibited and enjoined from taking any action against

   16 Bridgemark or its estate that would adversely affect or interfere with the ability of
   17 Bridgemark to sell and transfer the Purchased Assets to Buyer in accordance with the

   18 Agreements and this Order to the fullest extent provided by Section 363 or adversely affect
   19 or interfere with Buyer’s title to or use and enjoyment of the Purchased Assets based on or

   20 related to any such Claim or based on any actions Bridgemark may take in this chapter 11

   21 case.
   22          35.     Except as expressly set forth herein or in the Agreements, Buyer and PDC,

   23 and their respective successors and assigns shall have no liability for any claim against
   24 Bridgemark or its estate, whether known or unknown as of the closing date of the Sale

   25 Transaction, now existing or hereafter arising, whether fixed or contingent, whether
   26 derivatively, vicariously, as a transferee, successor, alter ego, or otherwise, of any kind,
   27 nature or character whatsoever, by reason of any theory of law or equity, including claims

   28 arising under, without limitation: (i) any employment or labor agreements or the


                                                         10
Case 8:20-bk-10143-TA            Doc 450 Filed 05/06/21 Entered 05/06/21 15:56:24                        Desc
                                  Main Document    Page 14 of 28



  Case 8:20-bk-10143-TA         Doc 442 Filed 04/28/21 Entered 04/28/21 17:46:06                 Desc
                                 Main Document Page 11 of 19



    1 termination thereof relating to Bridgemark; (ii) any pension, welfare, compensation or

    2 other employee benefit plans, agreements, practices and programs, including, without

    3 limitation, any pension plan of or related to Bridgemark or any affiliate or predecessor or
    4 any current or former employee of any of the foregoing, including, without limitation, any

    5 participation or other agreements related to any of the foregoing, or the termination of any
    6 of the foregoing; (iii) Bridgemark’s business operations or the cessation thereof; (iv) any
    7 litigation involving Bridgemark; and (v) any employee, workers’ compensation,

    8 occupational disease or unemployment or temporary disability related law, including,

    9 without limitation, claims that might otherwise arise under or pursuant to: (A) the

   10 Employee Retirement Income Security Act of 1974, as amended; (B) the Fair Labor
   11 Standards Act; (C) Title VII of the Civil Rights Act of 1964; (D) the Federal Rehabilitation

   12 Act of 1973; (E) the National Labor Relations Act; (F) the Worker Adjustment and
   13 Retraining Notification Act of 1988; (G) the Age Discrimination and Employee Act of
   14 1967 and Age Discrimination in Employment Act, as amended; (H) the Americans with
   15 Disabilities Act of 1990; (I) the Consolidated Omnibus Budget Reconciliation Act of 1985;

   16 (J) the Multiemployer Pension Plan Amendments Act of 1980; (K) state and local
   17 discrimination laws; (L) state and local unemployment compensation laws or any other

   18 similar state and local laws; (M) state workers’ compensation laws; (N) any other state,
   19 local or federal employee benefit laws, regulations or rules or other state, local or federal

   20 laws, regulations or rules relating to, wages, benefits, employment, or termination of

   21 employment with Bridgemark or any predecessor; (O) any antitrust laws; (P) any product
   22 liability or similar laws, whether state or federal or otherwise; (Q) any environmental laws,

   23 rules, or regulations, including, without limitation, under the Comprehensive
   24 Environmental Response, Compensation, and Liability Act, 42 U.S.C. §§ 9601, et seq., or

   25 similar state statutes; (R) any bulk sales or similar laws; (S) any federal, state or local tax
   26 statutes, regulations or ordinances, including, without limitation, the Internal Revenue
   27 Code of 1986, as amended; and (T) any common-law doctrine of de facto merger or

   28 successor or transferee liability, successor-in-interest liability theory or any other theory of


                                                          11
Case 8:20-bk-10143-TA           Doc 450 Filed 05/06/21 Entered 05/06/21 15:56:24                        Desc
                                 Main Document    Page 15 of 28



  Case 8:20-bk-10143-TA        Doc 442 Filed 04/28/21 Entered 04/28/21 17:46:06                  Desc
                                Main Document Page 12 of 19



    1 or related to successor liability. For the avoidance of doubt nothing in this paragraph shall

    2 (i) restrict a party’s right to appeal this Order or (ii) release Buyer or PDC from an

    3 applicable authority’s proper exercise of police and regulatory powers.
    4          36.     Except as expressly permitted or otherwise specifically provided in the

    5 Agreements or this Order, all persons or entities holding encumbrances in all or any
    6 portion of the Purchased Assets (other than any obligations expressly assumed by Buyer)
    7 arising under or from, or in any way relating to Bridgemark, the Purchased Assets, the

    8 operation of Bridgemark’s business prior to the Closing Date or the transfer of the

    9 Purchased Assets to Buyer, are forever barred, estopped, and permanently enjoined from

   10 asserting against Buyer or PDC or their respective successors or assigns, or their property
   11 such persons’ or entities’ encumbrances in and to the Purchased Assets, or in any way

   12 asserting or pursuing any action against Buyer, Buyer’s successors or assigns, PDC, PDC’s
   13 successors or assigns, and/or the Purchased Assets based on any theory of successor or
   14 transferee liability. Effective as of the Closing Date, each creditor is authorized and
   15 directed to execute such documents and take all other actions as may be necessary to

   16 release any encumbrances on the Purchased Assets, as provided herein, that may have been
   17 recorded or may otherwise exist. If a creditor fails to cause an encumbrance to be released,

   18 Bridgemark is hereby authorized and directed, and Buyer is hereby authorized, to execute
   19 and file such statements, instruments, releases and other documents on behalf of such

   20 person or entity with respect to the Purchased Assets. The transactions authorized herein

   21 shall be of full force and effect, regardless of Bridgemark’s lack of good standing in any
   22 jurisdiction in which it is formed or authorized to transact business.

   23          37.     All persons and entities that are in possession of some or all of the
   24 Purchased Assets on the closing date of the Sale Transaction are directed to surrender

   25 possession of such Purchased Assets to Buyer at the Closing Date. The provisions of this
   26 Order authorizing the Sale Transaction by Bridgemark free and clear of encumbrances
   27 shall be self-executing, and none of Bridgemark, Buyer, PDC, or any other party shall be

   28 required to execute or file releases, termination statements, assignments, cancellations,


                                                         12
Case 8:20-bk-10143-TA            Doc 450 Filed 05/06/21 Entered 05/06/21 15:56:24                           Desc
                                  Main Document    Page 16 of 28



  Case 8:20-bk-10143-TA         Doc 442 Filed 04/28/21 Entered 04/28/21 17:46:06                     Desc
                                 Main Document Page 13 of 19



    1 consents or other instruments to effectuate, consummate, and/or implement the provisions

    2 hereof with respect to the Sale Transaction; provided, however, that this paragraph shall

    3 not excuse such parties from performing any and all of their respective obligations under
    4 the Agreements or as otherwise set forth in this Order, requested by Buyer, or sought by

    5 PDC.
    6          38.     Without limiting the foregoing, a certified copy of this Order may be filed
    7 with the appropriate clerk or recorded to act to cancel any encumbrances on the Purchased

    8 Assets of record. This Order is binding upon all persons and entities, including, without

    9 limitation, all filing agents, filing officers, title agents, title companies, recorders of

   10 mortgages, recorders of deeds, registrars of deeds, administrative agencies, governmental
   11 departments, secretaries of state, federal and local officials, and all other persons or entities

   12 who may be required by operation of law, the duties of their office, or contract, to accept,
   13 file, register, or otherwise record or release any documents or instruments, or who may be
   14 required to report or insure any title or state of title in or to any lease; and each of the
   15 foregoing persons and entities is hereby directed to accept for filing any and all of the

   16 documents and instruments necessary and appropriate to consummate the transactions of
   17 Bridgemark contemplated by the Agreements; provided that nothing herein shall relieve

   18 any entity of the obligation to pay filing fees required to be paid under applicable non-
   19 bankruptcy law.

   20          39.     Any and all governmental recording offices and all other parties, persons, or

   21 entities are authorized to accept this Order for recordation on or after the closing date of
   22 the Sale Transaction as conclusive evidence of the free, clear, and unencumbered, transfer

   23 of all right, title, interest, and ownership in and to the Purchased Assets conveyed to Buyer
   24 upon closing.

   25          40.     Bridgemark is authorized and directed to (i) assign and sell each of the Prior
   26 Assumed Contracts to Buyer, and (ii) assume, assign and sell each Remaining Contract to
   27 Buyer, in each case free and clear of all encumbrances, as described herein. The Prior

   28 Assumed Contracts having been previously assumed by Bridgemark, any and all


                                                           13
Case 8:20-bk-10143-TA           Doc 450 Filed 05/06/21 Entered 05/06/21 15:56:24                        Desc
                                 Main Document    Page 17 of 28



  Case 8:20-bk-10143-TA        Doc 442 Filed 04/28/21 Entered 04/28/21 17:46:06                  Desc
                                Main Document Page 14 of 19



    1 objections to assignment of such leases are overruled. Cf. In re Catapult Entm’t, Inc., 165

    2 F.3d 747, 754 (9th Cir. 1999). Bridgemark is authorized to pay any cure costs, as

    3 contemplated by the Asset Purchase Agreement. The payment of the applicable cure costs
    4 (if any) in connection with an Assigned Contract shall (a) effect a cure of all defaults

    5 existing thereunder as of the closing date of the Sale Transaction and (b) compensate for
    6 any actual pecuniary loss to such non-debtor party resulting from such default. Buyer shall
    7 then have assumed the assigned contracts and assigned real property leases and, pursuant

    8 to section 365(f) of the Bankruptcy Code, the assignment by Bridgemark of such Assigned

    9 Contracts shall not be a default thereunder. Upon the payment of the relevant cure costs, if

   10 any, Bridgemark shall have no further liabilities to the counterparties to the Assigned
   11 Contracts that accrue and become due and payable on or after the closing date of the Sale

   12 Transaction except as provided in the Agreements. See 11 U.S.C. § 365(k).
   13          41.     Upon the assumption of an assigned contract and assigned real property
   14 lease and the payment of the relevant cure costs, if any, in accordance with the Asset
   15 Purchase Agreement, Buyer shall be deemed to be substituted for Bridgemark as a party to

   16 the applicable Assigned Contracts and Bridgemark shall be relieved, pursuant to Section
   17 365(k) of any further liability under the Assigned Contracts. Bridgemark may assume (in

   18 the case of the Remaining Contracts), assign and sell the Assigned Contracts
   19 notwithstanding the provision in any such contract or lease that prohibits or restricts

   20 assumption or assignment or that conditions assumption or assignment upon the consent of

   21 the non-debtor counterparty thereto.
   22          42.     To the extent any counterparty to an Assigned Contract failed to timely

   23 object to the cure cost set forth in Exhibit A to the Motion, such cure cost shall be deemed
   24 to be finally determined as of the entry of this Order and any such counterparty shall be

   25 barred from challenging, objecting to or denying the validity of the cure cost. All other
   26 requirements and conditions under Sections 363 and 365 for the assumption by
   27 Bridgemark and the assignment and sale to Buyer of the Assigned Contracts have been

   28 satisfied. Upon the closing of the Sale Transaction, in accordance with Sections 363 and


                                                        14
Case 8:20-bk-10143-TA           Doc 450 Filed 05/06/21 Entered 05/06/21 15:56:24                     Desc
                                 Main Document    Page 18 of 28



  Case 8:20-bk-10143-TA        Doc 442 Filed 04/28/21 Entered 04/28/21 17:46:06               Desc
                                Main Document Page 15 of 19



    1 365, Buyer shall be fully and irrevocably vested with all legal, equitable, and beneficial

    2 right, title, and interest of Bridgemark under the Assigned Contracts.

    3          43.    To the extent necessary and applicable, Buyer has provided adequate
    4 assurance of future performance under the Assigned Contracts within the meaning of

    5 Sections 365(b)(1)(C), 365(b)(3) (to the extent applicable) and 365(f)(2)(B). Subject to
    6 Paragraph 57 below, pursuant to Sections 105(a), 363, and 365, all counterparties to the
    7 Assigned Contracts are forever barred and permanently enjoined from raising or asserting

    8 against Bridgemark, Buyer, or PDC any assignment fee, default, breach or claim of

    9 pecuniary loss, or condition to assignment, arising under or related to the Assigned

   10 Contracts existing as of the closing of the Sale Transaction or arising by reason of such
   11 closing.

   12          44.    The assumption and assignment of the Remaining Contracts and the
   13 assignment of the Prior Assumed Contracts shall be effective upon entry of this Order
   14 (conditioned upon the closing of the Sale Transaction) notwithstanding timely unresolved
   15 objections to the proposed cure costs, which objections are hereby preserved and shall not

   16 delay closing of the Sale Transaction. The undisputed portion of the proposed cure costs,
   17 if any, shall be paid by Bridgemark within three days after the Closing Date. Any

   18 remaining disputed cure costs must be paid by the earlier of (a) when Bridgemark, Buyer,
   19 PDC, and the Assigned Contract counterparty can agree to an amount or (b) the date

   20 specified in a final and non-appealable order entered by this Court. With respect to any

   21 cure objections resolved by the Court at the hearing on the Motion, Bridgemark shall pay
   22 the cure cost, if any, no later than three days after the Closing Date. Bridgemark shall use

   23 commercially reasonable efforts to cooperate with Buyer and PDC in resolving any
   24 disputed cure costs arising after the closing of the Sale Transaction.

   25          45.    Nothing in this Order or any documents related to the Motion shall be
   26 construed to authorize or permit the assumption and assignment of any existing Argonaut
   27 Insurance Company (“Argonaut”) surety bonds or indemnity agreements. Nothing herein

   28 shall be deemed to provide Argonaut’s consent to the substitution of any principal under


                                                        15
Case 8:20-bk-10143-TA           Doc 450 Filed 05/06/21 Entered 05/06/21 15:56:24                        Desc
                                 Main Document    Page 19 of 28



  Case 8:20-bk-10143-TA       Doc 442 Filed 04/28/21 Entered 04/28/21 17:46:06                   Desc
                               Main Document Page 16 of 19



    1 any existing surety bond or existing indemnity agreement. Except as provided for herein,

    2 the Buyer shall not be (a) liable for any existing surety bonds and/or obligations arising

    3 under any existing indemnity agreements to the extent they relate to any assets that are not
    4 transferred to the Buyer or (b) deemed a substitute principal under any existing surety bond

    5 or as an indemnitor under any existing indemnity agreement. Nothing in this Order or any
    6 other document, agreement or instrument shall be deemed to (a) alter, limit, expand,
    7 modify, prejudice, waive, or release any rights or claims of Argonaut against Bridgemark

    8 under the existing surety bond, the existing indemnity agreement, or (b) alter, limit,

    9 expand, modify, prejudice, waive, or release any rights or claims of Argonaut against any

   10 non-debtors.
   11          46.    Nothing contained in any chapter 11 plan confirmed in this case, any order

   12 confirming any such chapter 11 plan, any order approving wind-down or dismissal of this
   13 chapter 11 case or any subsequent chapter 7 case, or any other order of any type or kind
   14 entered in this case shall conflict with or derogate from the provisions of the Agreements
   15 or this Order; and to the extent of any conflict or derogation between this Order or the

   16 Agreements and such future plan or order, the terms of this Order and the Agreements shall
   17 control.

   18          47.    Pursuant to Bankruptcy Rules 7062, 9014, 6004(h), and 6006(d), this Order
   19 shall be effective immediately upon entry and Bridgemark, Buyer, Hall, and PDC are

   20 authorized to effectuate the Agreements and close the Sale Transaction immediately upon

   21 entry of this Order.
   22          48.    The Sale Transaction shall be exempt from any “bulk sales” or similar law

   23 of any state or jurisdiction. There are no brokers involved in consummating the Sale
   24 Transaction and no brokers’ commissions are due.

   25          49.    This Order may be recorded in the land records and relied upon by title
   26 insurers and subsequent purchasers.
   27          50.    Immediately upon entry of the Approval Order, Bridgemark shall cease all

   28 active extraction of oil from the PDC Parcel.


                                                        16
Case 8:20-bk-10143-TA           Doc 450 Filed 05/06/21 Entered 05/06/21 15:56:24                        Desc
                                 Main Document    Page 20 of 28



  Case 8:20-bk-10143-TA        Doc 442 Filed 04/28/21 Entered 04/28/21 17:46:06                  Desc
                                Main Document Page 17 of 19



    1          51.     The Chief Wind-Down Officer of Bridgemark from and after the Closing

    2 Date shall be John Harris of Numeric Solutions, or any successor approved by the

    3 Bankruptcy Court and consented to by PDC. The Chief Wind-Down Officer is authorized
    4 to perform the following services: (i) appropriate claim administration, reconciliation,

    5 satisfactions, compromises, and/or objections with respect to claims that were not
    6 Assumed Obligations transferred to Buyer; (ii) appropriate reconciliation and satisfaction
    7 of any remaining obligations to royalty holders that were not Assumed Obligations

    8 transferred to Buyer; (iii) appropriate disposition of any remaining assets that were not

    9 Purchased Assets transferred to Buyer; (iv) appropriate resolution of all administrative

   10 expense applications and related matters of Bankruptcy Case administration, including the
   11 filing of all required reports and the payment of all required U.S. Trustee fees;

   12 (v) appropriate formulation and prosecution of the liquidating chapter 11 plan
   13 contemplated in the Plan Term Sheet; (vi) such other work as is reasonable and appropriate
   14 in connection with the administration of the estate and consistent with Bridgemark’s
   15 bylaws. The Numeric Solutions Employment Order is hereby modified, effective as of

   16 March 10, 2021, to the extent necessary to authorize the performance of such services.
   17          52.     Hall and each Hall-Related Party shall be prohibited from objecting to

   18 confirmation of any chapter 11 plan that is materially consistent with the Plan Term Sheet.
   19          53.     Neither Hall nor any Hall-Related Party shall have or incur any legal

   20 liability relating solely to or arising solely out of post-Closing-Date equity ownership of

   21 Bridgemark.
   22          54.     The releases set forth in Section 5 of the Settlement Agreement are

   23 approved, subject to the occurrence of the Closing Date. For the avoidance of doubt, the
   24 Hall-Related Parties (as defined in the Settlement Agreement) are Releasing Parties (as

   25 defined in the Settlement Agreement) and are bound by the releases set forth in the
   26 Settlement Agreement.
   27          55.     The parties to the Settlement Agreement shall, upon request by one or more

   28 of the other parties, execute such further documents, agreements, and contracts, and shall


                                                        17
Case 8:20-bk-10143-TA           Doc 450 Filed 05/06/21 Entered 05/06/21 15:56:24                       Desc
                                 Main Document    Page 21 of 28



  Case 8:20-bk-10143-TA        Doc 442 Filed 04/28/21 Entered 04/28/21 17:46:06                 Desc
                                Main Document Page 18 of 19



    1 perform such further acts as may be reasonably necessary to carry out and give full effect

    2 to the terms of Agreements. Without limiting the generality of the preceding sentence,

    3 Hall, in his individual capacity and in his capacity as agent and attorney-in-fact for the
    4 Hall-Related Parties, and Bridgemark shall cooperate with PDC to adjust, initial, re-

    5 execute and re-deliver the Agreements and any amendments thereto, or any closing
    6 statements or closing certificates, estoppels, authorizing resolutions, certificates, deeds,
    7 assignments, confirmations, ratifications, releases, withdrawals, or similar documents if,

    8 as, and when deemed necessary or desirable in the reasonable discretion of PDC to provide

    9 for consistency with or to effectuate the agreed terms of the Agreements.

   10          56.     The Agreements, and any related agreements or other instruments (other
   11 than this Order), may be modified, amended, or supplemented by the parties thereto and in

   12 accordance with the terms thereof, without further notice to or order of this Court;
   13 provided, however, that any such modification, amendment or supplement does not
   14 materially affect Bridgemark’s estate in adverse fashion.
   15          57.     The language in Paragraphs 18 and 43 above does not prevent a royalty

   16 holder from asserting a claim for damages against Bridgemark arising from the cessation
   17 of extraction of oil from the wells on the PDC Parcel after entry of this Order or the right

   18 of Bridgemark to object to and seek disallowance of all such claims.
   19          58.     The terms of this Order shall govern any inconsistencies between the terms

   20 of this Order and the Agreements.

   21          59.     All time periods set forth in this Order shall be calculated in accordance
   22 with Bankruptcy Rule 9006(a).

   23 //
   24 //

   25 //
   26 //
   27 //

   28 //


                                                         18
Case 8:20-bk-10143-TA          Doc 450 Filed 05/06/21 Entered 05/06/21 15:56:24                        Desc
                                Main Document    Page 22 of 28



  Case 8:20-bk-10143-TA       Doc 442 Filed 04/28/21 Entered 04/28/21 17:46:06                  Desc
                               Main Document Page 19 of 19



    1          60.    This Court shall retain jurisdiction to, among other things, interpret,

    2 implement, and enforce the terms of the Order and the Agreements, as well as all

    3 amendments thereto and any waivers and consents thereunder and each of the agreements
    4 executed in connection therewith, and to adjudicate, if necessary, any and all disputes

    5 relating in any way to the Agreements or Sale Transaction.
    6                                               ###
    7

    8

    9

   10
   11

   12
   13
   14
   15

   16
   17

   18
   19

   20

   21
   22

   23 Date: April 28, 2021
   24

   25
   26
   27

   28


                                                          19
Case 8:20-bk-10143-TA   Doc 450 Filed 05/06/21 Entered 05/06/21 15:56:24   Desc
                         Main Document    Page 23 of 28




                 EXHIBIT B
Case 8:20-bk-10143-TA   Doc 450 Filed 05/06/21 Entered 05/06/21 15:56:24   Desc
                         Main Document    Page 24 of 28
Case 8:20-bk-10143-TA   Doc 450 Filed 05/06/21 Entered 05/06/21 15:56:24   Desc
                         Main Document    Page 25 of 28
Case 8:20-bk-10143-TA   Doc 450 Filed 05/06/21 Entered 05/06/21 15:56:24   Desc
                         Main Document    Page 26 of 28




                 EXHIBIT C
Case 8:20-bk-10143-TA   Doc 450 Filed 05/06/21 Entered 05/06/21 15:56:24   Desc
                         Main Document    Page 27 of 28
Case 8:20-bk-10143-TA   Doc 450 Filed 05/06/21 Entered 05/06/21 15:56:24   Desc
                         Main Document    Page 28 of 28
